28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dayton CLAUDIO, Plaintiff-Appellant,v.UNITED STATES of America;  General Services Administration;Steven S. Grant;  individually and in his capacity as FieldOffice Manager for the General Services Administration inRaleigh, NC;  David H. Jameson, individually and in hiscapacity as Regional Director for the Buildings ManagementDivision for the General Services Administration,Defendants-Appellees.The THOMAS JEFFERSON CENTER FOR the PROTECTION OF FREEEXPRESSION;  the Council of Literary Magazines and Presses;the Literary Network;  National Association of Artists'Organizations;  National Campaign for Freedom on Expression,Amici Curiae.
No. 93-2329.
United States Court of Appeals, Fourth Circuit.
Argued:  April 12, 1994.Decided:  June 9, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-495-5-CIV-F)
David Douglas Cole, Georgetown University Law School, Washington, DC, for appellant.
Robert Mark Loeb, Civil Division, United States Department of Justice, Washington, DC, for appellees.
Marjorie Heins, American Civil Liberties Union, New York, NY;  Deborah K. Ross, Hunton & Williams, Raleigh, North Carolina, for appellant.
Frank W. Hunger, Asst. Atty. Gen., J. Douglas McCullough, U.S. Atty., Barbara W. Herwig, Civil Division, United States Department of Justice, Washington, DC, for appellees.


1
Julie G. Lynn, Robert M. O'Neil, Charlottesville, VA, for amici curiae.


2
E.D.N.C.


3
AFFIRMED.


4
Before HALL and LUTTIG, Circuit Judges, and TURK, United States District Judge for the Western District of Virginia, sitting by designation.

OPINION
PER CURIAM:

5
Dayton Claudio brought this action against the United States, the General Services Administration (GSA) and two employees of the GSA alleging that defendants revoked his permit to hang artwork in the Raleigh federal courthouse in violation of the First and Fifth Amendments, the Public Buildings Cooperative Use Act, and the Administrative Procedure Act.  Plaintiff appeals two orders from the district court granting summary judgment for defendants.


6
We have considered the record, briefs and arguments of the parties, and are of the opinion that the GSA did not abuse its regulations or violate appellant's first amendment rights.  We accordingly affirm for reasons stated in the orders of the district court.  Dayton Claudio v. United States of America et al., No. 92-495-CIV-5-F (E.D.N.C., Feb. 2, 1993), and Dayton Claudio v. United States of America et al., No. 92-495-CIV-5-F (E.D.N.C., Sept. 8, 1993).


7
AFFIRMED.